REYNOLDS, Justice
(concurring).
I concur in the affirmance expressed by, but for reasons different from those stated in, the majority opinion. It is my view *543that the statement of facts entertained by the majority is not properly before the court for consideration; therefore, sans a statement of facts, the evidential point of error relied on by appellant cannot be considered, and affirmance of the judgment follows from the unchallenged presumption that it is supported by sufficient evidence. Lane v. Fair Stores, 150 Tex. 566, 243 S. W.2d 683 (1951).
Appellant timely filed the transcript, invoking this court’s appellate jurisdiction. Within the definitive time allowed by Rule 386, Texas Rules of Civil Procedure, the statement of facts was required to be filed on or before December 11, 1972, absent a timely requested extension of time being granted for good cause shown why the instrument could not be timely filed. A verified motion for extension of time for the filing of the statement of facts, accompanied by opposing counsel’s concurrence, was received on December 18, 1972. In essence, the motion offered as the good cause why the record could not be timely filed the explanation that the parties attempted to concur on an agreed statement of facts, that appellant’s counsel thought such agreement was possible, and that on December 8, 1972, the court reporter said he could transcribe the statement of facts if a three weeks extension was granted, and that opposing counsel agreed to the extension. The requested three weeks extension was granted over this writer’s dissent.
In considering the facts existent at the time the motion was tendered and considered, the motion only shows why the statement of facts was not filed and falls far short of showing why it could not have been timely filed. At the time the motion was received, sixty-seven days after judgment was entered and seven days after the statement of facts was required to be filed absent an extension of time, the statement of facts had not even been ordered. The only reason given for delay in ordering the document was that the parties thought an accord could be reached on an agreed statement of facts; yet, the motion gives no data to reflect either due diligence in pursuit of an agreement on the instrument or when it became evident that an agree1 ment was not possible. In short, there is a complete lack of factual recitation for this court to intelligently determine existent good cause. At most, the motion simply explains why the statement of facts was not filed timely; it utterly fails to show good cause why, as required by Rule 386, T.R.C.P., it could not have been filed on time.
Rule 377(a), T.R.C.P., inferentially requires appellant to promptly request preparation of the statement of facts which, as reflected on the face of the motion, appellant obviously did not do. The inordinate delay in requesting the record negatives a good cause showing. See Lyda/Lott v. Stressteel Corporation, 469 S.W.2d 321 (Tex.Civ.App.—San Antonio 1971, writ dism’d), for a partial list of cases decreeing that a delay of 47 to 60 days before the record was ordered defeated a showing of good cause. Here, the statement of facts was not ordered until after more than 60 days had elapsed from entry of judgment.
The fact that opposing counsel concurred in the extension of time requested does not alter the situation. The provisions of Rule 386, T.R.C.P., are mandatory and jurisdictional, Matlock v. Matlock, 151 Tex. 308, 249 S.W.2d 587 (1952), and jurisdiction may be neither created by agreement of the parties, Smith v. Crouch, 323 S.W.2d 73 (Tex.Civ.App.—El Paso 1959, writ dism’d), nor conferred by consent to the filing of a late record. Zemke v. Stevens, 494 S.W.2d 227 (Tex.Civ.App.—Eastland 1973, no writ).
Thus, the motion in failing to show good cause why the statement of facts could not be filed timely deprived this court of jurisdiction over the statement of facts. The order of this court granting the extension of time for filing was without authority *544and was not only clearly wrong, but it was wrong clearly. The extension of time being unauthorized, the court should now rescind its order and consider the appeal without reference to the statement of facts, Green v. Davis, 451 S.W.2d 579 (Tex.Civ. App.—Fort Worth 1970, no writ).
In the absence of a statement of facts, it must be presumed that sufficient evidence was introduced to support the judgment of the trial' court. Lane v. Fair Stores, supra. It is on this fundamental principle that I would affirm the judgment of the trial court.